 

ALTERA CORPORATION
STOCK OPTION AWARD AGREEMENT
2005 EQUITY INCENTIVE PLAN
(U.S. FORM)


Unless otherwise defined herein, the terms defined in Altera’s 2005 Equity
Incentive Plan (the “Plan”) shall have the same defined meanings in this Award
Agreement (the “Agreement”).


You have been granted an option to purchase Shares (the “Option”), subject to
the terms and conditions of the Plan, the Notice of Stock Option Grant (“Notice
of Grant”) and this Agreement.
        
1.    Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this Option may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice of Grant.


2.    Termination Period.


(a)    General Rule. Except as provided below, and subject to Section 22.4 of
the Plan, this Option may be exercised for 90 days after termination of
Participant's employment with the Company. In no event shall this Option be
exercised later than the Term/Expiration Date set forth in the Notice of Grant.


(b)    Death; Disability. Upon the termination of Participant’s employment with
the Company by reason of his or her Disability or death, or if a Participant
dies within 30 days of the Termination Date, this Option may be exercised for
twelve months after the Termination Date, provided that in no event shall this
Option be exercised later than the Term/Expiration Date set forth in the Notice
of Grant.


3.    Grant of Option. The Participant named in the Notice of Grant has been
granted an Option for the number of Shares set forth in the Notice of Grant at
the exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”). Subject to Section 24 of the Plan, in the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this
Agreement, the terms and conditions of the Plan shall prevail.


If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).


4.    Exercise of Option.


(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice of Grant and the
applicable provisions of the Plan and this Agreement. In the event of
Participant’s death, Disability or other termination of Participant's employment
relationship, the exercisability of the Option is governed by the applicable
provisions of the Plan and this Agreement.


(b)    Cessation of Vesting Due to Employee Schedule Change. In the event an
employee of the Company or a Subsidiary, who is regularly scheduled to work
twenty (20) hours or more per week, voluntarily chooses (i.e., other than for
reasons protected by law) to reduce his or her work schedule with the Company to
fewer than twenty (20) hours per week, the Shares subject to the Option shall
cease to vest during the period of time in which such employee regularly
maintains such a schedule. Shares subject to the Option shall begin to vest
again once such employee is regularly scheduled to work twenty (20) hours or
more per week. The Committee shall make the determination as to when vesting



U.S. Award Agreement (Options)





--------------------------------------------------------------------------------

 

shall cease or begin again. The Committee may, in its discretion, permit Shares
subject to the Option to continue to vest during the time that such employee is
regularly scheduled to work fewer than (20) hours per week.


(c)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company. The Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.


No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Participant on the date the Option
is exercised with respect to such Exercised Shares.


5.    Method of Payment. Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Participant:


(a)    cash; or


(b)    check; or


(c)    “same day sale” (as described in Section 11(e)(1) of the Plan); or


(d)    surrender of other Shares which (i) in the case of Shares acquired upon
exercise of an option, have been owned by the Participant for more than six (6)
months on the date of surrender, and (ii) have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price of the Exercised Shares; or


(e)    other method authorized by the Company.


6.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or court
order and may be exercised during the lifetime of Participant only by the
Participant. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.


7.    Term of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Notice of Grant, the Plan and the terms of this Agreement.


8.    U.S. Tax Consequences. For Participants subject to U.S. income tax, some
of the federal and California tax consequences relating to this Option, as of
the date of this Option, are set forth below. All other Participants should
consult a tax advisor for tax consequences relating to this Option in their
respective jurisdiction. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.


(a)    Exercising the Option.



#PageNum#



--------------------------------------------------------------------------------

 

(i)    Nonstatutory Stock Option. The Participant may incur regular federal
income tax and California income tax liability upon exercise of a NSO. The
Participant will be treated as having received compensation income (taxable at
ordinary income tax rates) equal to the excess, if any, of the Fair Market Value
of the Exercised Shares on the date of exercise over their aggregate Exercise
Price. If the Participant is an Employee or a former Employee, the Company will
be required to withhold from his or her compensation or collect from Participant
and pay to the applicable taxing authorities an amount in cash equal to a
percentage of this compensation income at the time of exercise, and may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.


(ii)    Incentive Stock Option. If this Option qualifies as an ISO, the
Participant will have no regular federal income tax or California income tax
liability upon its exercise, although the excess, if any, of the Fair Market
Value of the Exercised Shares on the date of exercise over their aggregate
Exercise Price will be treated as an adjustment to alternative minimum taxable
income for federal tax purposes and may subject the Participant to alternative
minimum tax in the year of exercise.


(b)    Disposition of Shares.


(i)    NSO. If the Participant holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.


(ii)    ISO. If the Participant holds ISO Shares for at least one year after
exercise and two years after the grant date, any gain realized on disposition of
the Shares will be treated as long-term capital gain for federal income tax
purposes. If the Participant disposes of ISO Shares within one year after
exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price.


(c)    Notice of Disqualifying Disposition of ISO Shares. If the Participant
sells or otherwise disposes of any of the Shares acquired pursuant to an ISO on
or before the later of (i) two years after the grant date, or (ii) one year
after the exercise date, the Participant shall immediately notify the Company in
writing of such disposition. The Participant agrees that he or she may be
subject to income tax withholding by the Company on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to the Participant.


9.    Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan, the Notice of Grant, and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant's interest except by means of a writing
signed by the Company and Participant. This agreement is governed by California
law except for that body of law pertaining to conflict of laws.


10.    NO GUARANTEE OF EMPLOYMENT. PARTICIPANT UNDERSTANDS AND AGREES THAT HIS
OR HER EMPLOYMENT WITH THE COMPANY OR ITS SUBSIDIARIES IS FOR AN UNSPECIFIED
DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE AT THE WILL OF THE COMPANY OR
ITS SUBSIDIARY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION
OR PURCHASING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING



U.S. Award Agreement (Options)





--------------------------------------------------------------------------------

 

SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR
AT ALL, AND SHALL NOT INTERFERE WITH PARTICIPANT’S RIGHT OR THE COMPANY’S AND/OR
SUBSIDIARY’S RIGHT TO TERMINATE PARTICIPANT’S EMPLOYMENT AT ANY TIME, WITH OR
WITHOUT CAUSE.


By your signature and the signature of the Company’s representative on the
Notice of Grant, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice of Grant, and this
Agreement. Participant has reviewed the Plan, the Notice of Grant, and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice of Grant, and fully understands all
provisions of the Plan, the Notice of Grant, and this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant, and the Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated on the Notice of
Grant.

#PageNum#

